COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 THE STATE OF TEXAS,                            §
                                                                No. 08-12-00095-CR
                  Appellant,                    §
                                                                  Appeal from the
 v.                                             §
                                                             County Court at Law No. 7
 JAVIER TERRAZAS,                               §
                                                              of El Paso County, Texas
                  Appellee.                     §
                                                                (TC# 20110C04803)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse and remand the cause for further proceeding, in accordance with

the opinion of the Court. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 31ST DAY OF MAY, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.